Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
The applicants’ argue that the Singh reference discloses a a polycarbonate polyol component that the instant disclosure does not teach.   While this is noted, the claims are open to other components including the polycarbonate polyol because of the comprising language.  The claims do not exclude the polycarbonate polyol of Singh.  Further, the polycarbonate polyol component is essential to Singh and therefore should not be replaced.  Finally, it is not seen that the presence of the argued polycarbonate polyol detracts from the relied upon teaching that the addition of polycarbonate polyols can be added to provide hydrolytic stability.  The applicant failed to provide evidence that the addition of the polycarbonate polyol would detract from the heat seal strength and improved boil resistance of the claimed two-component adhesive.  

In response to applicant's argument that Singh is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Applicant argues that Singh is concerned with initial and final peel strength and the instant application is concerned with bond strength.  Therefore, Singh is nonanalogous art.  This is not found persuasive because in this case, Singh is within the applicant’s field of endeavor, namely, two-component polyurethane adhesives.   

In response to applicant's argument that Morikawa is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Morikawa is within the applicants field of endeavor, namely polyurethane adhesives used in laminates.  Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of references teach the addition of the hydrogen-bridging group polyol to improve aging and storage stability.  

Lastly, applicants’ argue that the Morikawa reference discloses a tertiary amino group reactant it would have obvious to include this component as well as the hydrogen-bridging group polyol to the primary reference.  While this is noted, the claims are open to other components including the tertiary amino group reactant and therefore a suitable substitution would include the tertiary amino group reactant of Morikawa as well as the hydrogen-bridging group polyol.  The secondary reference was brought in to show that including the hydrogen-bridging group polyol disclosed by Morikawa to the curable adhesives of Singh provides improved aging and storage stability.  Morikawa has not been relied upon as a primary reference, and it is not seen that the presence of the argued tertiary amino group reactant detracts from the relied upon teaching that the hydrogen-bridging group polyol can be added to provide improved aging and storage stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763